239 U.S. 659
36 S.Ct. 284
60 L.Ed. 489
COON RAPIDS NATIONAL BANK et al., Plaintiffs in Error,v.MAGGIE I. LEE,1 Executrix, etc.
No. 796.
Supreme Court of the United States
January 10, 1916

1
No appearance for plaintiffs in error.


2
Mr. A. B. Cummins and Mr. O. M. Brockett for defendant in error.


3
Docketed and dismissed with costs, pursuant to the Ninth Rule.



1
 Death of Anderville Lee suggested, and appearance of Maggie I. Lee, as party in error herein, filed and entered on January 10, 1916.